DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 1 - 20 are indefinite in two regards:
The term “sensors” in independent claims 1, 8, 15, is used by the claim to mean “[I]nterfaces that allow a user device 100 to convert real world data samples into correlithm objects 104…. For example, the 10 sensor 302 may receive an image 301 of a person and output a correlithm object 322… ” at p. 19, ll. 3-24 of the specification-as-
The term “actor” in independent claims 1, 8, 15, is used by the claim to mean “[I]nterfaces that allow a user device 100 to convert correlithm objects 104 in the correlithm object domain back to real world values… ” at p. 19, ll. 3-24 of the specification-as-filed, while the accepted meaning of “actor” is “a person who does something; participant.” The term is indefinite because the specification does not clearly redefine the term. For purposes of compact prosecution, the claims have been interpreted as if the term “actor” had instead recited the term “second interface”.
With regards to claims 2 - 7, 9 - 14, 16 - 20, these claims depend from claims 1, 8, 15, respectively, and therefore incorporate the features of those claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Allowable Subject Matter
Claims 1 - 20 are currently rejected under 35 U.S.C. § 112(b), but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Several of the features of independent claims 1, 8, 15, were known in the art as evidenced by Lawrence et al (U.S. PG Pub. No. 2003/0158850) which discloses receiving a source correlithm object ("corob") in response to sending real world value (e.g., “selected record”) to a first interface, wherein a source correlithm object is a point in an n-dimensional 
Lawrence further discloses linking (i.e., “generate a relationship indicator”) the source correlithm object with the target correlithm object at ¶¶ [0040]-[0041](“Relationship engine 128 may compare a target record 138 to any number of selected records 138. For example, a user could select one, some, or all of the documents 134 in memory 132, and relationship engine 128 may compare the target record 138 to all of the records 138 associated with the selected documents 134. In this way, a user may control which records 138 are compared to a target record 138.”) However, Lawrence does not disclose entering that relationship indicator in a table; i.e., it does not disclose generating an entry in a node table linking the source correlithm object with the target correlithm object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668